FILED IN
                                                                                  1ST COURT OF APPEALS
                                                                                     HOUSTON TEXAS


                                                                                    AUG 31 2015
                                        226 oM <?J(al&on.
                                                                                       3PHEI-.
                                                                                 CHRISTOPH       ^   PRINE
                                   °ff&l ^olumka, dfcxa* 774<?f
                                                                                CLERK
                                        (979) 31/5-2953
                               (979/ &£&-&fj&faesimite t*an6mi&scon


First Court of Appeals
301 Fannin
Houston, Texas 77002

       Re:     Cause No. 01-14-01004-CV; Kevin Campbell vs. Catherine Wylie;
               In the Guardianship of Lonnie Phillips, Jr.


Dear Mr. Pringle,

Please find enclosed the fee for a transcript of the court reporter's record and the County Clerk's
record. It is my understanding that several supplements have been filed. The one I have is
incomplete and does not contain any supplements. Therefore, please send the entire record.

Thank you in advance for mailing same to me at the above listed address.


                                                             Sincerely yours,


                                                            /s/V.L.Davis


                                                            Veronica L. Davis
                                                          m\uwmm
 Veronica *£. yOavii

                                                                                                                       5, -
226 OAC &tfal&ett
°ff^a ^olum/Ua., dfcaaa 77486
                                                                                                                  •i          nz
                                                                                                                                   If1
                                                    7am    iflHD anni 7D53                ^a?^

                                                                                                                  ri 5    <          =




                                              First Court of Appeals
                                              301 Fannin
                                              Houston, Texas 77002




                                :""'_' O 2 '£.O E:& 5 3         •Jfl   l,ljll,   (ill   •fj»j<#/>j'j'»|'>fif!$]